Citation Nr: 1342856	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  10-40 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active service from October 1999 until his death in August 2008; the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the appellant's claim on appeal is decided.  

The Veteran died while on active service in August 2008.  His death certificate lists his cause of death as multiple drug intoxication.  Of record is the report of an investigation conducted by the Criminal Investigation Division (CID) which found that the cause of the Veteran's death was a result of misconduct and willful negligence, and as such recommended a determination be made that the Veteran's death be ruled "Not in the Line of Duty."  

In May 2009, the Department of the Army issued a Line of Duty Determination, finding that the Veteran's death had not been in the line of duty and was due to his own misconduct.  

The appellant has claimed that the Veteran had been diagnosed with posttraumatic stress disorder (PTSD) while on active service and that he had been considered for a medical discharge.  However, for reasons unbeknownst to the appellant, the Veteran's circumstances changed and he was scheduled to be deployed.  The appellant has also claimed that prior to his death; the Veteran was taken off his prescribed PTSD medication.  

The Board notes that the Veteran's service personnel records and service treatment records are not associated with the claims file.  As such records would undoubtedly contain information pertinent to the appellant's claim; such records must be obtained before a decision is rendered in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must undertake efforts to obtain the Veteran's complete service personnel records and service treatment records and associate such records with the claims file (any records the widow has regarding this issue should also be submitted to VA).  

2.  The RO or AMC should undertake any other development deemed warranted after obtaining such records.  

3.  The RO or AMC should ensure that all development sought is completed, and then re-adjudicated the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant an opportunity to respond.  The case should then be returned to the Board, if in order for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


